Order entered July 21, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00964-CR

               DONNIE CHRISTOPHER JOHNSON, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 194th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F16-71543-M

                                       ORDER

      Before the Court is the State’s July 20, 2022 second motion for an extension

of time to file its brief. We GRANT the motion and ORDER the brief received

with the motion filed as of the date of this order.


                                               /s/    ERIN A. NOWELL
                                                      JUSTICE